


EXHIBIT 10.1
Execution Version
FIFTH AMENDMENT AGREEMENT
THIS FIFTH AMENDMENT AGREEMENT (this “Amendment”), dated as of October 26, 2012,
is among WINTRUST FINANCIAL CORPORATION (the “Borrower”), the Lenders party to
the Credit Agreement referenced below and BANK OF AMERICA, N.A., as
Administrative Agent for the Lenders.
W I T N E S S E T H:
WHEREAS, the parties hereto are parties to that certain Amended and Restated
Credit Agreement dated as of October 30, 2009 (as previously amended, the
“Credit Agreement”); and
WHEREAS, the parties hereto desire to amend the Credit Agreement in certain
respects as set forth herein.
NOW, THEREFORE, the parties hereto, in consideration of the premises and the
mutual agreements herein contained, hereby agree as follows:
Section 1.Credit Agreement Definitions. Capitalized terms used herein that are
defined in the Credit Agreement shall have the same meaning when used herein
unless otherwise defined herein.
Section 2.    Amendments to Credit Agreement. Effective on (and subject to the
occurrence of) the Amendment Effective Date (as defined below), the Credit
Agreement is amended as follows:
(a)    The definitions of “Applicable Rate,” “Loan Loss Reserve Ratio,”
“Maturity Date,” “Non-Performing Loans,” “Other Real Estate Owned,” “Primary
Capital,” “Subordinated Notes” and “Tangible Equity Capital” in Section 1.01 of
the Credit Agreement are amended in their entirety to read as follows:
“Applicable Rate” means (a) with respect to Eurodollar Loans, 3.0% and (b) with
respect to Base Rate Loans, 0.50%.
“Loan Loss Reserve Ratio” means, as of any date of determination, the ratio of
the consolidated designated reserve for loan losses to consolidated total loans,
each as derived from the Borrower’s quarterly Form FR Y-9C.    
“Maturity Date” means (a) with respect to the Revolving Credit Facility, October
25, 2013 and (b) with respect to the Term Facility, June 1, 2015; provided,
however, that, in each case, if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.
    

1


--------------------------------------------------------------------------------




“Non-Performing Loans” means all non-accrual loans and all loans on which any
payment is 90 or more days past due but which continue to accrue interest
(excluding loans to the extent covered by loss-sharing agreements with the
FDIC), which shall be derived from the Borrower’s quarterly Form FR Y-9C.
“Other Real Estate Owned” means the aggregate amount set forth as “other real
estate owned” in the Borrower’s quarterly Form FR Y-9C (excluding any such
assets to the extent covered by loss-sharing agreements with the FDIC).
“Primary Capital” means the sum of (i) the Tier 1 Capital (as set forth in the
Borrower Call Report), plus (ii) the consolidated loan loss reserve, which shall
be derived from the Borrower’s quarterly Form FR Y-9C.    
“Subordinated Notes” means the $25,000,000 Subordinated Note dated October 25,
2005 executed by the Borrower in favor of Bank of America.
“Tangible Equity Capital” means the sum of the capital stock, surplus and
retained earning accounts, reduced by the amount of any goodwill and other
intangible assets, each as derived from the Borrower’s quarterly Form FR Y-9C.
    (b)    Section 2.06(a) of the Credit Agreement is amended in its entirety to
read as follows:
(a)    Subject to the provisions of Section 2.06(b), (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the greater of (x) 4.0% and (y) the
Eurodollar Rate for such Interest Period plus the Applicable Rate; and (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the greater of
(x) 4.0% and (y) the Base Rate plus the Applicable Rate.
(c)    Section 5.12(c)(ii) of the Credit Agreement is hereby amended in its
entirety to read as follows:
(ii) no Pension Plan has any Unfunded Pension Liability that could reasonably be
expected to have a Material Adverse Effect;
(d)    The third sentence of Section 5.13 of the Credit Agreement is hereby
amended in its entirety to read as follows:
    

2


--------------------------------------------------------------------------------




As of October 26, 2012, the Borrower has no equity investments in any other
corporation or entity other than those specifically disclosed in Part (c) of
Schedule 5.13.
(e)    Section 7.01(i) of the Credit Agreement is amended in its entirety to
read as follows:
(i)     other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $40,000,000, provided that no such Lien shall extend to or
cover any Equity Interests of any Subsidiary Bank; and
(f)    Section 7.02(e) of the Credit Agreement is amended in its entirety to
read as follows:
(e)    other Indebtedness in an aggregate principal amount not to exceed
$40,000,000 at any time outstanding; and
(g)    Clauses (b) through (g) of Article VIII of the Credit Agreement are
amended in their entirety to read as follows:
(b)    Maintain a Return on Assets of not less than 0.35%.
(c)    On a consolidated basis, maintain at all times Tangible Equity Capital of
at least $1,200,000,000.
(d)    On a consolidated basis, maintain, as of the last day of each calendar
month, a ratio of Nonperforming Assets to Primary Capital of not more than 25%.
(e)    On a consolidated basis, maintain at all times a Loan Loss Reserve Ratio
of not less than 0.65%.
(f)    Maintain, as of the last day of each calendar month, a ratio of Bank
Investments to Net Worth of not more than 1.15 to 1.00.
(g)    Maintain at the Borrower at all times at least $15,000,000, in the
aggregate, in unencumbered cash, cash equivalents and available for sale
securities.
(h)    Schedule 2.01 to the Credit Agreement is replaced by Schedule 2.01
attached hereto.


(i)    Part (c) of Schedule 5.13 to the Credit Agreement is replaced by Schedule
5.13(c) attached hereto.
    
(j)    The notice address for the Borrower set forth in Schedule 11.02 of the
Credit Agreement is hereby amended in its entirety to read as follows:


        

3


--------------------------------------------------------------------------------




Wintrust Financial Corporation
9700 W. Higgins Road, Suite 800
Rosemont, Illinois 60018
Attention: Lisa Pattis, General Counsel
Telephone: (847) 939-9090
FAX: (877) 873-5406
Email: lpattis@wintrust.com
Website: www.wintrust.com.


Section 3.    Representation and Warranties. In order to induce the Lenders and
the Administrative Agent to execute and deliver this Amendment, the Borrower
hereby represents and warrants to the Lenders and to the Administrative Agent
that both before and after giving effect to the Amendment that:
(a)    no Event of Default or Default has occurred and is continuing or will
result from the execution and delivery or effectiveness of this Amendment; and
(b)    the representations and warranties of the Borrower contained in Article V
of the Credit Agreement are true and correct in all material respect as of the
date hereof and the Amendment Effective Date with the same effect as though made
on such date (except to the extent that that any such representation expressly
relates to an earlier date, such representation or warranty shall be made only
as to such earlier date).
Section 4.    Conditions to Effectiveness. The amendment set forth in Section 2
hereof shall become effective on the date (the “Amendment Effective Date”) when
the Administrative Agent shall have received a counterpart of this Amendment
executed by the Borrower, the Administrative Agent and each Lender.
Section 5.    Reaffirmation of Loan Documents. From and after the date hereof,
each reference to the Credit Agreement that appears in any other Loan Document
shall be deemed to be a reference to the Credit Agreement as amended hereby. As
amended hereby, the Credit Agreement is hereby reaffirmed, approved and
confirmed in every respect and shall remain in full force and effect.
Section 6.    Counterparts; Effectiveness. This Amendment may be executed by the
parties hereto in any number of counterparts and by the different parties on
separate counterparts and each such counterpart shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same agreement.
Section 7.    Governing Law; Entire Agreement. This Amendment shall be deemed a
contract made under and governed by the laws of the State of Illinois. This
Amendment constitutes the entire understanding among the parties hereto with
respect to the subject matter hereof and supersedes any prior agreements with
respect thereto.
Section 8.    Loan Document. This Amendment is a Loan Document.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



4


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers or representatives thereunto duly authorized as of
the date and year first above written.

WINTRUST FINANCIAL CORPORATION




By:/s/David A. Dykstra    
Title:Senior EVP and COO    




BANK OF AMERICA, N.A.,
as Administrative Agent, Term Lender and Revolving Credit Lender




By:/s/Shubhashis De    
Title:Assistant Vice President     


WELLS FARGO BANK, N.A., as Revolving Credit Lender




By:/s/David W. Schmaltz    
Title:Senior Vice President    




ROYAL BANK OF CANADA, as Revolving Credit Lender




By:/s/Eileen S. Wallace    
Title:Authorized Signer    











Fifth Amendment
Wintrust